DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          JOSEPH PIERRE,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D21-3267

                             [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Peter Holden, Judge; L.T. Case No. 15-16328CF10A.

  Joseph Pierre, Miami, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.